Citation Nr: 1212818	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO. 09-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right tonsil squamous cell carcinoma, claimed as respiratory cancer, due to herbicide exposure. 

2. Entitlement to service connection for right tonsil squamous cell carcinoma, claimed as respiratory cancer, due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from January 1963 until January 1967, and from August 1967 until June 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which determined that new and material evidence was not received to reopen a claim for entitlement to service connection for right tonsil squamous cell carcinoma.

The Veteran submitted additional evidence in April 2011, without a waiver of his right to have evidence considered as an initial matter by the RO. See 38 C.F.R. §19.9. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for right tonsil squamous cell carcinoma due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By way of a June 2006 rating decision, the RO confirmed and continued a denial of service connection for right tonsil squamous cell carcinoma due to herbicide exposure. The RO found that the evidence did not show that the claimed condition developed from the Veteran's service-connected prostate cancer and was not incurred in or aggravated by service. 

2. The evidence associated with the claims file since the June 2006 rating decision is new and material, and it relates to an unestablished fact necessary to substantiate the claim for service connection for right tonsil squamous cell carcinoma due to herbicide exposure. 


CONCLUSIONS OF LAW

1. The June 2006 rating decision is the last final decision regarding the issue of entitlement to service connection for right tonsil squamous cell carcinoma due to herbicide exposure. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. Evidence received since the June 2006 rating decision is new and material; the claim of entitlement to service connection for right tonsil squamous cell carcinoma due to herbicide exposure is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for right tonsil squamous cell carcinoma due to herbicide exposure. In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist as they pertain to that claim is unnecessary.

New and Material Evidence Claim

The Veteran contends that his claimed respiratory cancer, characterized as right tonsil squamous cell carcinoma, developed due to herbicide exposure in service. In his January 2008 statement, the Veteran claimed that new medical evidence showed that his respiratory cancer was not different than one of the types of cancer for which presumptive service connection could be granted, and that he had smoked less often than indicated by the evidence of record. 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

At the time of the last final rating decisions in June 2006, service treatment records did not document complaints of, or treatment for, right tonsil squamous cell carcinoma. An August 1968 medical record, however, documented that the Veteran had served in Vietnam. 

VA medical records also documented complaints of, or treatment for, tonsillar cancer. For example, the report of a September 9, 2005 VA consult noted that the Veteran had a diagnosis of right tonsillar cancer, status post neck dissection in August 2005. It included a history of moderately differentiated squamous cell. In a February 2006 VA medical record, the Veteran's physician noted that she could not exclude Agent Orange as a potential cause for his tumor, since it is accepted that Agent Orange can cause tumors of the respiratory tract. 

The RO received the Veteran's petition to reopen the claim for service connection for respiratory cancer in January 2008. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Since the June 2006 rating decision, the Veteran submitted new medical evidence for his claim. 

The Veteran submitted a January 2008 letter from VA medical provider M.C.L., who is a hematology and medical oncology fellow. Dr. M.C.L. noted that the Veteran smoked less frequently than previously indicated by VA, and that the amount of his actual smoking was a mitigating factor that changed his lifetime cigarette exposure and should be considered a biologically relevant reduction. Dr. M.C.L. also noted that squamous cell carcinoma of the oropharynx (e.g. tonsil) and hypopharynx (respiratory tract) are biologically identical diseases, and that it seemed arbitrary that only the hypopharynx cancer is considered Agent Orange related. Dr. M.C.L. further noted that hat the Veteran had extensive lymph node metastasis at the time of his surgery, which including at levels two and three. The examiner then explained that level three lymph nodes typically imply metastasis from a hypopharyngeal or supraglottic larynx primary. Dr. M.C.L. also explained that such a type of pattern of nodal metastasis is shared between tonsillar and hypopharyngeal squamous cell cancers. Dr. M.C.L. found that it may even imply a synchronous, occult hypopharyngeal primary.   

This evidence submitted since the June 2006 final decision is new, in that it was not previously of record. The newly submitted evidence is also material. Dr. M.C.L. found that the Veteran might have hypopharyngeal (respiratory tract) squamous cell cancer on a primary basis, rather than a primary oropharynx (tonsil) squamous cell cancer. Dr. M.C.L. also noted possible primary hypopharyngeal cancer and that the Veteran's claimed respiratory cancer might be directly related to his herbicide exposure. 

While the claim for service connection is not established, the newly received evidence need only help prove at least one unestablished element of a current disability claim to qualify as new and material evidence to reopen that claim. Here, the new evidence is in the form of a medical opinion on whether the Veteran may possibly have a respiratory cancer of the larynx. New and material evidence has been received. Accordingly, the Board finds that the claim for service connection for right tonsil squamous cell carcinoma due to herbicide exposure should be reopened. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection right tonsil squamous cell carcinoma, claimed as respiratory cancer, due to herbicide exposure is granted. The appeal is granted to this extent only. 



 
REMAND

The Veteran contends that his right tonsil squamous cell carcinoma, claimed as respiratory cancer, developed due to his previously conceded herbicide exposure.  

In a January 2008 letter, VA medical provider Dr. M.C.L. noted that the Veteran had only smoked two packs of cigarettes per week. Dr. M.C.L. also noted that squamous cell carcinoma of the oropharynx (e.g. tonsil) and hypopharynx (respiratory tract) are biologically identical diseases, and that it seemed arbitrary that only the hypopharynx cancer is considered Agent Orange related. Dr. M.C.L. further noted that the Veteran had extensive lymph node metastasis at the time of his surgery, which included the level three lymph node. The examiner then explained that such a finding typically implies metastasis from a hypopharyngeal or supraglottic larynx primary and that such a type of pattern of nodal metastasis is shared between tonsillar and hypopharyngeal squamous cell cancers. Dr. M.C.L. even noted that it may imply a synchronous, occult hypopharyngeal primary.   

The Board finds that a medical opinion is necessary to determine where the Veteran actually has his primary squamous cell carcinoma, and whether cancer developed in an area where presumptive service connection would be warranted under 38 C.F.R. § 3.309. Additionally, Dr. M.C.L. appears to imply that service connection for right tonsil squamous cell carcinoma may be warranted as directly due to herbicide exposure. A medical opinion is thus also necessary to determine whether the Veteran's claimed respiratory cancer developed directly due to service, including in-service herbicide exposure. The RO has also previously denied the Veteran's claim as not having developed secondary to his service-connected prostate cancer. The medical opinion should also address that question.

The Board also notes that the last VA medical records associated with the claims file were from February 2008 (from the VA medical center (VAMC) in Asheville) and from September 2008 (from the VAMC in Durham).  The record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from the VAMC in Asheville, since February 2008, and from the VAMC in Durham, since September 2008.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. Upon completion of the above, the RO/AMC shall obtain a VA medical opinion from an oncologist to clarify whether the Veteran's claimed respiratory cancer was a primary cancer of the larynx, tonsils, pharynx, or other area of the body. The VA examiner should also determine if there is a direct relationship between the Veteran's claimed respiratory cancer and his service, including his conceded herbicide exposure, or if it was caused or aggravated by his service-connected prostate cancer. 

Based on a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to answer questions and render opinions as to the following:

a)   Identify the location in the Veteran's body where he likely developed primary cancer.  

The examiner should specify whether the primary cancer developed on the lung, bronchus, larynx, trachea, tonsils, pharynx, and/or any other body area.

b)  Is it at least as likely as not (50% probability or greater) that any currently diagnosed cancer has been caused by the Veteran's service, including his conceded in-service herbicide exposure?  

c)  Is it at least as likely as not (50% probability or greater) that any currently diagnosed cancer has been caused or aggravated by the Veteran's service-connected prostate cancer?  

For purposes of the opinion being sought, the examiner should specifically consider the following:

	any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the June 2008 letter from Dr. M.C.L. 

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


